FILED
                             NOT FOR PUBLICATION                              MAR 08 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NGUGI FRED NGANGA,                                No. 08-55805

               Plaintiff - Appellant,             D.C. No. 2:07-cv-07925-UA

  v.
                                                  MEMORANDUM *
UCLA HARBOR MEDICAL CENTER,

               Defendant - Appellee.



                     Appeal from the United States District Court
                         for the Central District of California
                    Alicemarie H. Stotler, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

       Ngugi Fred Nganga appeals pro se from the district court’s order

administratively closing his action for failure to submit a complaint or petition to

the court. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion, Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002), and we

vacate and remand.

       The record indicates that Nganga’s complaint was lodged with the district

court on December 5, 2007, and docketed on December 12, 2007. Accordingly,

Nganga did not fail to submit a complaint, and we vacate and remand for further

proceedings.

       Nganga shall bear his own costs on appeal.

       VACATED and REMANDED.




DS/Research                              2                                   08-55805